Case 21-11466-elf   Doc 116-1 Filed 09/01/21 Entered 09/01/21 17:28:32   Desc
                            Exhibit A Page 1 of 14




                    Exhibit A
 Case 21-11466-elf         Doc 116-1 Filed 09/01/21 Entered 09/01/21 17:28:32                Desc
                                   Exhibit A Page 2 of 14



          TERMS FOR DEBTOR IN POSSESSION FINANCING FOR
PENN TREATY HOMES LLC, 1121 PIER VILLAGE LLC and 2626 FRANKFORD LLC
 Lender           An entity associated with 724 Group Investments, LLC and
                  DIO Industrials LLC

 Borrowers                     Penn Treaty Homes LLC, 1121 Pier Village LLC and 2626
                               Frankford LLC, as debtors and debtors in possession
                               (collectively, the “Debtors”) in the chapter 11 cases jointly
                               administered at Case No. 21-11466 in the Bankruptcy Court
                               for the Eastern District of Pennsylvania (the “Cases”), jointly
                               and severally.

 Transaction                   A DIP Facility multi-draw term loan made available by Lender
                               to Borrowers

 Purposes                      To extend to the Borrowers, during the pendency of the Cases,
                               credit in the amount of $800,000, plus any default margin or
                               costs, of which up to $700,000 may be drawn in cash draws for
                               expenditures consistent with the Approved Budget (defined
                               below). Proceeds of the DIP Facility shall be available to (1)
                               fund working capital requirements, operating expenses, capital
                               expenditures, administrative expenses of the Cases and other
                               line items of the Borrowers, including but not limited to
                               demolition and permitted pre-petition payments, all in
                               accordance with a 13-week budget, and any continuation
                               budgets, to be prepared and updated weekly by Borrowers and
                               approved by Lender (the “Approved Budget”); (2) fund the
                               payment of interest accrued on the DIP Facility; and (3) pay
                               the fees and expenses of Lender related to the DIP Facility and
                               the Cases, including, without limitation, diligence fees and
                               costs, and fees of attorneys and other professional advisors.

                               The proceeds of the DIP Facility shall not be used in any
                               manner, or transferred to any person or entity, except as
                               permitted by Lender or as set forth in the Approved Budget.

 Advances                      Each advance under the DIP Facility shall be consistent with
                               the Approved Budget (or otherwise approved by Lender), and
                               shall be subject to usual and customary conditions precedent
                               for facilities of this nature.

 DIP Facility Amount           Up to $800,000, plus any default margin or costs, of which up
                               $700,000 may be drawn for cash outlays by the Borrower as
                               provided for by the Approved Budget, and the balance shall be
                               reserved for pay-in-kind fees, interest and reimbursable lender
                               costs.



OMC\4811-7211-9800.v1-9/1/21
 Case 21-11466-elf         Doc 116-1 Filed 09/01/21 Entered 09/01/21 17:28:32                    Desc
                                   Exhibit A Page 3 of 14



 Interest Rate                 9.9% fixed rate, paid in kind, increasing automatically to
                               11.9% upon occurrence of an Event of Default (defined
                               below). All accrued and unpaid interest shall be payable by
                               Borrower to the DIP Lender on the Termination Date. All
                               computations of interest payable hereunder shall be on the
                               basis of a three hundred sixty (360)-day year consisting of
                               twelve (12) thirty (30)-day months and actual days elapsed in
                               the period of which such interest is payable.

 Loan Payments                 Except as otherwise provided herein, all unpaid principal,
                               interest, fees, costs and expenses on the DIP Facility shall be
                               due and payable in full by the Debtors on the Termination
                               Date, whether at maturity, upon acceleration or otherwise.
 Collateral                    1. First priority (priming), open-end mortgage on all of
                                  Borrowers’ real property. Lender shall have the option to
                                  obtain title insurance on such real property.
                               2. First priority (priming) security interests in all assets of
                                  Borrowers, including, without limitation, any proceeds of,
                                  or property and interests recovered in respect of, claims
                                  and causes of action arising under Chapter 5 of the
                                  Bankruptcy Code.
                               The obligations under the DIP Facility shall be entitled to
                               superpriority administrative claim status in the Cases, and such
                               claims and all security interests and liens shall be senior in
                               priority to the claims and liens in favor of Borrowers’ pre-
                               petition lender(s) and any other person or entity other than (i)
                               claims for post-petition professional fees incurred prior to the
                               termination of the DIP Facility, (ii) fees of the Clerk of the
                               Bankruptcy Court, and (iii) fees of the United States Trustee
                               (collectively, the “Carve Out”, in an aggregate amount not to
                               exceed the line items set forth in the Approved Budget.
                               Upon entry of the Final Order approving the DIP Facility and
                               subject to the Carve Out, no costs or expenses of
                               administration which have been or may be incurred in the
                               Cases at any time may be charged against the Lender or its
                               claims or collateral pursuant to sections 105 or 506(c) of the
                               Bankruptcy Code or otherwise.
 Lien Validation and           All liens authorized and granted pursuant to the Interim Order
 Perfection                    or the Final Order entered by the Bankruptcy Court approving
                               the DIP Facility shall be deemed effective and perfected as of
                               the date of such Order, and no further filing, notice or act will
                               be required to effect such perfection.




OMC\4811-7211-9800.v1-9/1/21
 Case 21-11466-elf         Doc 116-1 Filed 09/01/21 Entered 09/01/21 17:28:32                Desc
                                   Exhibit A Page 4 of 14



 Fees                          Origination fee of $30,000 (paid in kind as a draw at
                               origination)

 Expenses                      Borrowers shall pay all costs and expenses of Lender in
                               connection with the preparation and execution of DIP Facility,
                               including, without limitation, reasonable and documented
                               attorneys’ fees and related travel expenses incurred prior to the
                               Closing Date. Borrowers also agree to pay all costs and
                               expenses of Lender, including reasonable attorneys’ fees
                               actually incurred, in connection with amendments, consents,
                               waivers and terminations in connection with the DIP Facility.
                               Borrowers also agree to pay all reasonable costs and expenses
                               of Lender, including reasonable attorneys’ fees actually
                               incurred, and including the fees of any third party engaged by
                               the Lender to assist in the collection of the indebtedness under
                               the DIP Facility, in connection with the enforcement,
                               protection, defense and collection of this Term Sheet, the
                               Definitive DIP Documentation, the security interests granted to
                               Lender and the indebtedness under the DIP Facility. This
                               includes, subject to any limits under applicable law, the
                               reasonable attorneys’ fees and legal expenses of the Lender
                               actually incurred, whether or not there is a lawsuit, including
                               reasonable attorneys’ fees actually incurred for bankruptcy
                               proceedings (including efforts to modify or vacate any
                               automatic stay or injunction), appeals, and any anticipated
                               post-judgment collection services. Borrowers will pay any
                               court costs, in addition to all other sums provided by law.
                               Unless an Event of Default has occurred and is continuing, all
                               of the foregoing expenses shall be capped at $100,000 (paid in
                               kind as an incremental draw on the DIP Facility). Upon the
                               occurrence and continuation of an Event of Default, Borrower
                               shall pay all of the actual and documented foregoing expenses
                               without limitation.

 Termination Date              The earliest of the following: (i) the date that is one hundred
                               eighty (180) days after the closing date of the DIP Facility (the
                               “Maturity Date”); (ii) the effective date of a Chapter 11 plan of
                               Borrowers; (iii) the consummation of the sale of any real
                               property asset or material personal property unless the Lender
                               in its sole discretion waives the treatment of such event as
                               maturing the loan; or (iv) the acceleration of the indebtedness
                               under the DIP Facility, including, without limitation, as a
                               result of the delivery of a notice of an Event of Default.




OMC\4811-7211-9800.v1-9/1/21
 Case 21-11466-elf         Doc 116-1 Filed 09/01/21 Entered 09/01/21 17:28:32                Desc
                                   Exhibit A Page 5 of 14



 Milestones                    By the dates set forth below (the “Milestones”) (any of which
                               may be extended with Lender’s consent), Borrowers shall
                               cause the following to occur:

                                     File motions to approve DIP Facility and to approve
                                      bid procedures: September 1, 2021
                                     Entry of a final order approving DIP Facility and
                                      orders approving bid procedures, which shall designate
                                      an entity associated with Lender as the stalking horse
                                      bidder for the assets of 1121 Pier Village LLC and
                                      Penn Treaty Homes LLC, and an entity associated with
                                      Lender as the stalking horse bidder for the assets of
                                      2626 Frankford LLC (collectively the “Assets):
                                      September 27, 2021
                                     Competing bid deadline for the Assets: October 29,
                                      2021
                                     Auction of the Assets: November 3, 2021
                                     Hearing to approve sale of the Assets: November 5,
                                      2021
                                     Entry of order approving the sale of the Assets:
                                      November 8, 2021
                                     Closing on the Assets: As soon as practicable after
                                      entry of the order approving sale, but no later than
                                      November 30, 2021


 Conditions Precedent             1. The closing of the DIP Facility shall be subject to (a)
                                     approval of the Approved Budget by the Lender,
                                     together with all financial information requested by the
                                     Lender, all in form and substance satisfactory to the
                                     DIP Lender in its sole discretion, (b) entry of an
                                     Interim Order and/or Final Order, as applicable,
                                     approving the DIP Facility, its superpriority
                                     administrative claims and all first priority (subject only
                                     to the Carve Out) and other liens securing the DIP
                                     Facility, and containing such other orders and findings
                                     as the Lender may require, including automatic
                                     modification of the automatic stay upon the occurrence
                                     of an Event of Default hereunder that, upon at least 5
                                     days’ notice to the Debtors and the United States
                                     Trustee, results in the Lender exercising certain rights
                                     and remedies against the Collateral, which Interim
                                     Order or Final Order, as applicable, shall not have been
                                     modified or amended without the approval of the


OMC\4811-7211-9800.v1-9/1/21
 Case 21-11466-elf         Doc 116-1 Filed 09/01/21 Entered 09/01/21 17:28:32                 Desc
                                   Exhibit A Page 6 of 14



                                      Lender, and shall not have been reversed, vacated or
                                      stayed pending appeal, in form and substance
                                      satisfactory to the Lender in its sole discretion, (c) the
                                      Lender’s approval of all material motions and orders
                                      filed in the Cases requiring the expenditure of cash, (d)
                                      there shall be clean title searches as to all Collateral,
                                      other than as waived by Lender in its sole discretion,
                                      and (e) there shall have been no material adverse
                                      change.
 Additional Conditions         There shall exist no default (or event that would constitute a
 to Each Borrowing             default with the giving of notice or lapse of time) hereunder, and
 Under the DIP Facility        the representations and warranties herein shall be true and
                               correct in all material respects.

                               There shall have occurred no material adverse change in the
                               Debtors’ (financial, environmental, or otherwise) operations,
                               performance, or properties since the date of this Term Sheet,
                               that, in the reasonable judgment of the DIP Lender, has or can
                               reasonably be expected to have a material adverse effect on the
                               rights and remedies of the Lender or on the ability of the Debtors
                               to perform their obligations to the Lender under the DIP
                               Facility.

                               The Lender shall be reasonably satisfied that Debtors are
                               continuing to take action and demonstrating progress toward
                               the Milestones and commercially reasonable progress on the
                               Projects (as defined in the Debtors’ motion to approve the DIP
                               Facility).

 Representations and           The representations and warranties of Debtors are set forth on
 Warranties                    Exhibit A attached hereto.

 Affirmative and               The covenants are set forth on Exhibit B attached hereto.
 Negative Covenants

 Events of Default             Customary events of default, including, without limitation, the
                               following:
                                   1. Borrowers’ failure to pay when due any principal
                                      (whether by scheduled maturity, required redemption,
                                      acceleration, demand or otherwise), interest or other
                                      amounts under the DIP Facility;
                                   2. Noncompliance with covenants or breaches of
                                      representations and warranties contained in the exhibits
                                      hereto;
                                   3. Any material adverse change with respect to any of the
                                      Borrowers;


OMC\4811-7211-9800.v1-9/1/21
 Case 21-11466-elf         Doc 116-1 Filed 09/01/21 Entered 09/01/21 17:28:32                Desc
                                   Exhibit A Page 7 of 14



                                 4. The entry by the Bankruptcy Court of an order with
                                     respect to any Case that (i) revokes, reverses, stays,
                                     modifies, supplements or amends the Interim Order
                                     and/or Final Order, except as consented to by the DIP
                                     Lender, (ii) permits any administrative expense or any
                                     claim (now existing or hereafter arising, of any kind or
                                     nature whatsoever) to have administrative priority
                                     equal or superior to the priority of the claims and liens
                                     of Lender, (iii) grants or permits the grant of a lien to
                                     any other party on any collateral securing the DIP
                                     Facility; or (iv) dismisses or converts any of the Cases
                                     to a case under chapter 7 of the United States
                                     Bankruptcy Code, appoints a chapter 11 trustee, or
                                     appoints a receiver, responsible officer or examiner
                                     with enlarged powers relating to the operation of the
                                     business of any Borrower;
                                 5. The noncompliance by any DIP Borrower of any
                                     material provision of the Interim Order or Final Order;
                                 6. Any change of control or ownership of any of the DIP
                                     Borrowers or the effectiveness of any agreement or
                                     commitment to cause or which may result in such a
                                     change of control;
                                 7. Any action shall be commenced seeking to challenge
                                     the validity or enforceability of all or any portion of the
                                     DIP Facility, the obligations thereunder or any part
                                     thereof (including any lien or security interest granted
                                     in favor of Lender);
                                 8. Filing or support of a proposed plan of reorganization
                                     by Debtors that does not provide for the indefeasible
                                     payment in full of Debtors’ obligations outstanding
                                     under the DIP Facility, unless otherwise agreed in
                                     writing by the DIP Lender in its sole discretion;
                                 9. Entry of an order confirming (or the filing of any
                                     motion or pleading requesting confirmation of) a plan
                                     of reorganization that does not require the indefeasible
                                     repayment in full of the DIP Facility as of the effective
                                     date of the plan, unless otherwise agreed in writing by
                                     the DIP Lender in its sole discretion;
                                 10. The Debtors fail to disburse the sale proceeds to the
                                     Lender contemporaneously with the closing of a sale of
                                     substantially all of their assets, subject to payment of
                                     the Carve Out, unless Lender is the purchaser of such
                                     assets and has credit bid the obligations under the DIP
                                     Facility; or



OMC\4811-7211-9800.v1-9/1/21
 Case 21-11466-elf         Doc 116-1 Filed 09/01/21 Entered 09/01/21 17:28:32                Desc
                                   Exhibit A Page 8 of 14



                                   11. Borrowers’ failure to make commercially reasonable
                                        progress on the Projects (as defined in the Debtors’
                                        motion to approve the DIP Facility).
 Remedies Upon Default         Following the Termination Date, or upon the occurrence and
                               during the continuance of an Event of Default, Lender shall
                               have customary remedies, including, without limitation, the
                               right to realize on all DIP Collateral, the right to exercise any
                               remedy available under applicable law, without the necessity
                               of obtaining any further relief or order from the Bankruptcy
                               Court. Consistent with the foregoing sentence, section 362
                               relief from the stay in favor of the Lender shall be embodied in
                               any order approving the DIP Facility and the use of cash
                               collateral. The Bankruptcy Court shall retain non-exclusive
                               jurisdiction with respect to all matters relating to the exercise
                               of rights and remedies under the this Term Sheet, the Interim
                               Order, the Final Order and with respect to the collateral.

 Amendments/Waivers            Amendments, waivers and modifications to the terms of the
                               DIP Facility will require consent of Lender.

 Indemnification               Borrowers shall jointly and severally indemnify, defend and
                               hold harmless Lender, its affiliates and each of the respective
                               officers, directors, members, partners, employees, advisors,
                               attorneys and representatives of each (each, an “Indemnified
                               Party”) from and against any and all claims, damages, losses,
                               liabilities and expenses (including, without limitation,
                               reasonable fees and disbursements of counsel), that may be
                               incurred by or asserted or awarded against any Indemnified
                               Party (including, without limitation, in respect of or referring
                               to any investigation, litigation or proceeding or the preparation
                               of any defense in connection therefor), in each case arising out
                               of or in connection with or by reason of the DIP Facility or any
                               of all transactions contemplated hereby, or any actual or
                               proposed use of the proceeds of the DIP Facility, except, to the
                               extent such claim, damage, loss, liability or expense is found
                               in a final judgment by a court of competent jurisdiction to have
                               resulted solely from such Indemnified Party’s gross negligence
                               or willful misconduct. In the case of an investigation,
                               litigation or other proceedings to which the indemnity in this
                               paragraph applies, such indemnity shall be effective whether
                               or not such investigation, litigation or proceeding is brought by
                               any Borrower, any of their directors, security holders or
                               creditors, an Indemnified Party or any other person, or an
                               Indemnified Party is otherwise a party thereto and whether or
                               not the transactions contemplated hereby are consummated.
                               Borrowers further agree that no Indemnified Party shall have


OMC\4811-7211-9800.v1-9/1/21
 Case 21-11466-elf         Doc 116-1 Filed 09/01/21 Entered 09/01/21 17:28:32                 Desc
                                   Exhibit A Page 9 of 14



                               any liability (whether direct or indirect, in contract, tort, or
                               otherwise) to Borrowers or any of their security holders or
                               creditors for or in connection with the transactions
                               contemplated hereby, except for direct damages (as opposed to
                               special, indirect, consequential or punitive damages (including,
                               without limitation, any loss of profits, business or anticipated
                               savings)) determined in a final judgment by a court of
                               competent jurisdiction to have resulted solely from such
                               Indemnified Party’s gross negligence or willful misconduct.

 Governing Law                 All documentation in connection with the DIP Facility shall be
                               governed by the laws of the Commonwealth of Pennsylvania,
                               subject to applicable federal bankruptcy laws.
 Credit Bid                    Subject to Section 363(k) of the Bankruptcy Code, Lender
                               shall have the unqualified right to credit bid up to the full
                               amount of the obligations under the DIP Facility in any sale of
                               the Collateral, without the need for further Court order
                               authorizing the same, and whether such sale is effectuated
                               through Section 363 or 1129 of the Bankruptcy Code, by a
                               chapter 7 trustee under Section 725 of the Bankruptcy Code, or
                               otherwise.

        This term sheet shall be governed by, and construed and interpreted in accordance with,
the law of the Commonwealth of Pennsylvania. The Debtors consent to the nonexclusive
jurisdiction and venue of the state or federal courts located in Philadelphia County. Each party
hereto irrevocably waives, to the fullest extent permitted by applicable law, (a) any right it may
have to a trial by jury in any suit, action, claim, counterclaim or other proceeding arising out of or
relating to this letter agreement or the transactions contemplated hereby (whether based on
contract, tort or any other theory) or the performance of services hereunder and (b) any objection
that it may now or hereafter have to the laying of venue of any such legal proceeding in the state
or federal courts located in Philadelphia County.

        This term sheet embodies the entire agreement among the parties hereto and supersedes all
prior commitments, agreements, representations, and understandings, whether oral or written,
relating to the subject matter hereof, and may not be contradicted or varied by evidence of prior,
contemporaneous, or subsequent oral agreements or discussions of the parties hereto. All Exhibits
referred to herein are incorporated in this term sheet by reference and constitute a part of this term
sheet. This term sheet and any amendments, waivers, consents or supplements may be executed
in any number of counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all of which counterparts
together shall constitute but one in the same instrument. This term sheet shall become effective
upon the execution of a counterpart hereof by each of the parties hereto.

       In the event of a conflict between the terms of this Term Sheet and the Interim Order or
Final Order, as applicable, the Interim Order or Final Order shall control.




OMC\4811-7211-9800.v1-9/1/21
 Case 21-11466-elf         Doc 116-1 Filed 09/01/21 Entered 09/01/21 17:28:32   Desc
                                  Exhibit A Page 10 of 14



Dated: September 1, 2021



 __________________________, as Lender         PENN TREATY HOMES LLC, 1121 PIER
                                               VILLAGE LLC AND 2626 FRANKFORD
                                               LLC, as Borrowers


 By: _______________________________           By: _______________________________
 Name:                                         Name:
 Title:                                        Title: Manager of Gotham Deeds LLC and
                                               Gotham Bedrock LLC, Managers of Borrowers




OMC\4811-7211-9800.v1-9/1/21
 Case 21-11466-elf         Doc 116-1 Filed 09/01/21 Entered 09/01/21 17:28:32                 Desc
                                  Exhibit A Page 11 of 14



                                             Exhibit A

                                  Representations and Warranties

        To induce the Lender to enter into the Term Sheet and to make advances under the DIP
Facility, Borrowers represent, warrant and covenant to Lender that the following statements are
true, correct and complete as of the date hereof. References to the knowledge or awareness of
Borrowers are deemed to include the actual knowledge of any officer or director of Borrowers
after due inquiry.

       1.1      Disclosure. No representation or warranty of Borrowers contained in this Term
Sheet or any other document, certificate or written statement furnished to Lender by or on behalf
of Borrowers for use in connection with the DIP Facility contains any untrue statement of a
material fact or omitted, omits or will omit to state a material fact necessary in order to make the
statements contained herein or therein not misleading in light of the circumstances in which the
same were made.

        1.2      No Conflict; Compliance. The consummation of the transactions contemplated
by this Term Sheet does not and will not violate or conflict with any laws, rules, regulations or
orders of any governmental authority or violate, conflict with, result in a breach of, or constitute a
default (with due notice or lapse of time or both) under any contractual obligation or organizational
documents of Borrowers. Borrowers are each in compliance with the requirements of all
applicable laws, rules, regulations and orders of any governmental authority and the obligations,
conditions and covenants contained in all contractual obligations other than those laws, rules,
regulations, orders and provisions of such contractual obligations the noncompliance with which
could not be reasonably expected to have, either individually or in the aggregate, a material adverse
effect, and (ii) maintain all licenses, qualifications and permits necessary for the conduct of their
respective businesses and the Projects.

        1.3     Organization, Powers, Capitalization, Subsidiaries and Good Standing.

                (a)     Organization and Powers. Borrowers are duly organized, validly existing
and in good standing under the laws of their jurisdiction of organization and qualified to do
business in all states where such qualification is required except where failure to be so qualified
could not reasonably be expected to have a material adverse effect. Borrowers have all requisite
organizational power and authority to own and operate their respective properties, to carry on their
respective business as now conducted and proposed to be conducted, to enter into this Term Sheet
and to incur the obligations under the DIP Facility, grant liens and security interests in the
Collateral, and carry out the transactions contemplated by this Term Sheet.

              (b)     Binding Obligation. This Term Sheet is, and any other DIP Facility
Documents when executed and delivered will be, the legally valid and binding obligations of the
applicable parties thereto, each enforceable against each of such parties, as applicable, in
accordance with their respective terms.

       1.4    Budget. The Approved Budget, and all other financial documents and reports
concerning Borrowers which have been or will hereafter be furnished to Lender hereunder have
been or will be prepared in accordance with GAAP consistently applied (except as disclosed


OMC\4811-7211-9800.v1-9/1/21
 Case 21-11466-elf         Doc 116-1 Filed 09/01/21 Entered 09/01/21 17:28:32                  Desc
                                  Exhibit A Page 12 of 14



therein) and do or will present fairly in all material respects the financial condition of the entities
covered thereby as at the dates thereof and the results of their operations for the periods then ended.

        1.5     Use of Proceeds.

              (a)    Borrowers shall utilize the proceeds of the DIP Facility solely for the
financing of Borrower’s working capital needs during the Cases in accordance with the Approved
Budget.

        1.6     Chapter 11 Cases. The Cases were commenced on the Petition Date in
accordance with applicable law and proper notice thereof and of the hearing for the approval of
the Interim Order and Final Order shall be provided as required by the Federal Rules of Bankruptcy
Procedure and any applicable local rules of procedure.




OMC\4811-7211-9800.v1-9/1/21
 Case 21-11466-elf         Doc 116-1 Filed 09/01/21 Entered 09/01/21 17:28:32                Desc
                                  Exhibit A Page 13 of 14



                                             Exhibit B

                               Affirmative and Negative Covenants

                                      SECTION 1
                                AFFIRMATIVE COVENANTS

        Borrowers covenant and agree that from and after the date hereof and until the Termination
Date:

        1.1    Compliance With Laws and Contractual Obligations. The Debtors will
(a) comply with (i) the requirements of all applicable laws, rules, regulations and orders of any
governmental authority (including, without limitation, laws, rules, regulations and orders relating
to taxes, employer and employee contributions, securities, employee retirement and welfare
benefits, environmental protection matters and employee health and safety) as now in effect and
which may be imposed in the future in all jurisdictions in which the Debtors are now doing
business or may hereafter be doing business and (ii) the obligations, covenants and conditions
contained in all contractual obligations of the Debtors other than those laws, rules, regulations,
orders and provisions of such contractual obligations the noncompliance with which could not be
reasonably expected to have, either individually or in the aggregate, a material adverse effect, and
(b) maintain or obtain all licenses, qualifications and permits now held or hereafter required to be
held by Debtors, for which the loss, suspension, revocation or failure to obtain or renew, could
reasonably be expected to have, either individually or in the aggregate, a material adverse effect.

        1.2    Maintenance of Properties; Insurance. Except for contemplated demolition
pursuant to the Approved Budget, Debtors will maintain or cause to be maintained in good repair,
working order and condition all material properties constituting Collateral and will make or cause
to be made all appropriate repairs, renewals and replacements thereof, ordinary wear and tear
excepted. Debtors will maintain or cause to be maintained, with financially sound and reputable
insurers, customary public liability and property damage insurance with respect to its properties in
amounts reasonably acceptable to Lender and will deliver evidence thereof to Lender.

       1.3     Inspection; Lender Meeting.              Borrower shall permit any authorized
representatives of Lender to visit, audit and inspect any of Debtors’ properties, including financial
and accounting records, and to make copies and take extracts therefrom, and to discuss the
Debtors’ affairs, finances and business with Debtors’ officers and professional advisors, at such
reasonable times during normal business hours and as often as may be reasonably requested.

       1.4     Organizational Existence. Debtors will at all times preserve and keep in full force
and effect their organizational existence and all rights material to their respective business and
properties.

       1.5     Bankruptcy Information. Promptly after the same is available, Debtors shall
promptly deliver to and discuss with the Lender and its counsel any and all information and
developments in connection with the proposed section 363 sale of the Debtors’ assets, and any
other event or condition which is reasonably likely to have a material effect on the Debtors or the
Cases, including, without limitation, the progress of any disclosure statement or any proposed
chapter 11 plan of reorganization.


OMC\4811-7211-9800.v1-9/1/21
 Case 21-11466-elf         Doc 116-1 Filed 09/01/21 Entered 09/01/21 17:28:32                   Desc
                                  Exhibit A Page 14 of 14



        1.6     Milestones. The Debtors shall comply with the Milestones.

        1.7      Proceeds of 363 Sale. In the event that (i) Lender is not the purchaser of
substantially all of the Debtors’ assets, or (ii) Lender is such purchaser but does not credit bid the
outstanding obligations under the DIP Facility, then, contemporaneously with closing a sale of
substantially of all of its assets, the Debtors shall remit cash in an amount equal to the lesser of (a)
the net proceeds of such sale or (b) the outstanding amount of the obligations under the DIP
Facility, to the Lender for immediate application to the obligations owed to the Lender, subject to
payment of the Carve Out.

                                         ARTICLE 2
                                    NEGATIVE COVENANTS

        Debtors covenant and agree that from and after the date hereof until the Termination Date:

        2.1     Indebtedness; Payments; Budget. Debtors shall not directly or indirectly to
create, incur, assume, or otherwise become or remain directly or indirectly liable with respect to
any indebtedness or make any payments to any person other than as set forth on the Approved
Budget.

        2.2    Liens. Debtors shall not directly or indirectly create, incur, assume or permit to
exist any lien on or with respect to any of Debtors’ property or assets, whether now owned or
hereafter acquired, or any income or profits therefrom, except in favor of Lender.

       2.3    Investments. Debtors shall not directly or indirectly make or own any investments
except as permitted by the Bankruptcy Court.

        2.4     Disposal of Assets. Debtors shall not directly or indirectly convey, sell, lease,
sublease, transfer or otherwise dispose of, or grant any person an option to acquire, in one
transaction or a series of related transactions, any of its property, business or assets, whether now
owned or hereafter acquired, except as set forth in a sale order approved by the Bankruptcy Court.




OMC\4811-7211-9800.v1-9/1/21
